Case 2:21-cv-00315-JLB-NPM Document 20 Filed 08/04/21 Page 1 of 1 PageID 60




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

JAMES RODGERS,

             Plaintiff,

v.                                                Case No: 2:21-cv-315-JLB-NPM

LJ CLARK CONSTRUCTION, INC., a
Florida corporation, JOHN GOMEZ, and
ERNESTO GONZALEZ,

             Defendants.


                                       ORDER

      Defendants have filed a Notice of Settlement. (Doc. 18.) Pursuant to Local

Rule 3.09(b), the Clerk is DIRECTED to administratively close the file. Within

sixty days of this order or upon the expiration of a later date established by the

Court, the parties must file either: (1) a stipulation of dismissal pursuant to Fed. R.

Civ. P. 41(a)(1)(A)(ii); or (2) on good cause shown, a motion to reopen the case for

further proceedings. Failure to comply with this order may result in the entry of

an order to show cause pursuant to Local Rule 3.10.

      ORDERED at Fort Myers, Florida, on August 4, 2021.
